Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/05/2022 has been entered.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5, 7, 10, 12-13, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puszka (US 20190051709 A1).
	Regarding claim 1, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses a display panel, comprising; 

    PNG
    media_image1.png
    697
    1455
    media_image1.png
    Greyscale

Annotated version of Puszka’s Fig. 11
a photosensitive sensor (photo sensor 22; [0037]-[0038]); 
a light shield layer (light shield layer including transistor circuits T1 and T2 and anode layer, which are formed of metallic material and has a high light reflectivity; [0056], [0070], and [0074]), disposed on a sensing side of the photosensitive sensor (photo sensor 22), and including at least one first opening (adjacent metal source and drain electrodes 44 form an opening A) and at least one second opening (adjacent anodes form an opening B), in which the first opening (opening A) and the photosensitive sensor (photo sensor 22) are overlapped with each other in a direction perpendicular to a surface of the display panel (e.g., display panel as shown in Fig. 11), so that light (light RR) running through the first opening (opening A) is irradiated to the photosensitive sensor (photo sensor 22);  
an optical processing film (light emitting layer), disposed in a region of the light shield layer (light shield layer including transistor circuits and anodes) close to the second opening (opening B) and directly disposed on at least a portion of a surface of the light shield layer (light shield layer) away from the photosensitive sensor (photo sensor 22), in which a light reflectivity of the optical processing film is less than a light reflectivity of the light shield layer (anodes and transistor circuits T1 and T2 are formed of metallic material, which has a high reflectivity light, light emitting layer transmits light and has a low reflectivity compared with metallic material), and
a functional layer (cathode layer), disposed on a side (top side) of the light shield layer (light shield layer) away from the photosensitive sensor (photo sensor 22),
wherein the functional layer (cathode layer) includes at least one fourth opening (opening D, light emits from opening D), and the fourth opening (opening D) and at least a portion of the optical processing film (light emitting layer) are overlapped with each other in the direction perpendicular to the surface of the display panel (e.g., display panel as shown in Fig. 11),
wherein the second opening (opening B) is defined by different portion of a same light shield layer (adjacent anodes define an opening B), the fourth opening (opening D) is defined by different portion of a same functional layer (cathode layer),
wherein an orthographic projection of the second opening (opening B) in a direction parallel to the surface of the display panel is close to an orthographic projection of the fourth opening (opening D) in the direction parallel to the surface of the display (opening B) is shielded by a non-opening region of the functional layer (cathode layer II corresponding to non-opening region E) which defines the fourth opening (opening D) in the direction perpendicular to the surface of the display panel (e.g., display panel as shown in Fig. 11),
wherein the fourth opening (opening D) completely overlaps with the optical processing film (light emitting layer) in the direction perpendicular to the surface of the display panel and the orthographic projection of the fourth opening (opening D) is completely covered by an orthographic projection of the optical processing film (light emitting layer) on the surface of the display panel (e.g., display panel as shown in Fig. 11);
wherein the functional layer (cathode layer) is disposed on a side (top side) of the light optical processing film (light emitting layer) away from the light shield layer (light shielding layer).

Regarding claim 3, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the display panel according to claim 1, wherein the functional layer (cathode layer) also includes at least one third opening (opening C); and the third opening (opening C) and the first opening (opening A) are overlapped with each other in the direction perpendicular to the surface of the display panel (e.g., display panel as shown in Fig. 11), so that light (light RR) running through the first opening (opening A) and the third opening (opening C) is irradiated to the photosensitive sensor (photo sensor 22).

(e.g., Fig. 11, which is reproduced for reference) discloses the display panel according to claim1, wherein an orthographic projection of the second opening (opening B) in a direction parallel to the surface of the display panel (e.g., display panel as shown in Fig. 11) is close to an orthographic projection of the fourth opening (opening D) in the direction parallel to the surface of the display panel (e.g., display panel as shown in Fig. 11); and the second opening (opening B) corresponds to a non-opening region of the functional layer (cathode layer II corresponding to non-opening region E).

Regarding claim 5, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the display panel according to claim 1, wherein the functional layer includes an electrode layer (cathode layer); and the photosensitive sensor (photo sensor 22) is configured for line recognition ([0038]; fingerprint recognition).

Regarding claim 7, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the display panel according to claim 1, further comprising a base substrate (substrate 14), wherein the photosensitive sensor (photo sensor 22) and the light shield layer (the light shield layer including transistor circuits and anodes) are respectively disposed on two sides of the base substrate (substrate 14).

Regarding claim 12, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses a manufacturing method of a display panel, comprising: 
providing a photosensitive sensor (photo sensor 22); 
(light shield layer including transistor circuits T1 and T2 and anode layer, which are formed of metallic material and has a high light reflectivity; [0056], [0070], and [0074]) on a sensing side of the photosensitive sensor (photo sensor 22), wherein the light shield layer includes at least one first opening (adjacent metal source and drain electrodes form an opening A) and at least one second opening (adjacent anodes form an opening B), and the first opening (opening A) and the photosensitive sensor (photo sensor 22) are overlapped with each other in a direction perpendicular to a surface of the display panel (e.g., display panel as shown in Fig. 11), so that light (light RR) running through the first opening (opening A) is irradiated to the photosensitive sensor (photo sensor 22); and 
forming an optical processing film (light emitting layer), in which the optical processing film (light emitting layer) is formed in a region of the light shield layer (light shield layer) close to the second opening (opening B) and directly disposed on at least a portion of a surface of the light shield layer (light shield layer) away from the photosensitive sensor (photo sensor 22), and a light reflectivity of the optical processing film is less than a light reflectivity of the light shield layer (anodes and transistor circuits T1 and T2 are formed of metallic material, which has a high reflectivity light, light emitting layer transmits light and has a low reflectivity compared with metallic material); and
forming a functional layer (cathode layer) on a side (top side) of the light shield layer (light shield layer) away from the photosensitive sensor (photo sensor 22), 
wherein the functional layer (cathode layer) includes at least one fourth opening (opening D, light emits from opening D), and the fourth opening (opening D) and at (light emitting layer) are overlapped with each other in the direction perpendicular to the surface of the display panel (e.g., display panel as shown in Fig. 11), 
wherein an orthographic projection of the second opening (opening B) in a direction parallel to the surface of the display panel is close to an orthographic projection of the fourth opening (opening B) in the direction parallel to the surface of the display panel; and all portions of the second opening (opening B) is shielded by a non-opening region of the functional layer (cathode layer II corresponding to non-opening region E) in the direction perpendicular to the surface of the display panel (e.g., display panel as shown in Fig. 11),
wherein the second opening (opening B) is defined by different portion of a same light shield layer (adjacent anodes define an opening B), the fourth opening (opening D) is defined by different portion of a same functional layer (cathode layer), the fourth opening (opening D) completely overlaps with the optical processing film (light emitting layer) in the direction perpendicular to the surface of the display panel and the orthographic projection of the fourth opening (opening D) is completely covered by an orthographic projection of the optical processing film (light emitting layer) on the surface of the display panel (e.g., display panel as shown in Fig. 11); 
wherein the functional layer (cathode layer) is disposed on a side (top side) of the light optical processing film (light emitting layer) away from the light shield layer (light shield layer).

(e.g., Fig. 11, which is reproduced for reference) discloses the manufacturing method of the display panel according to claim 12, further comprising: providing a base substrate (substrate 14), in which the light shield layer (light shield layer including transistor circuits T1 and T2 and anodes) and the photosensitive sensor (photo sensor 22) are respectively formed on two sides of the base substrate (substrate 14).

Regarding claim 20, Puszka discloses a display device (e.g., Fig. 2; display device 10), comprising the display panel according to claim 1.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6, 8-9, and 18 are rejected under 35 U.S.C. 103 as unpatentable over Puszka (US 20190051709 A1) in view of Du (US 20180005007 A1).
Regarding claim 6, Puszka (e.g., Fig. 11) discloses the display panel according to claim 1, further comprising a base substrate (substrate 14), wherein the photosensitive (photo sensor 22) is disposed on the base substrate; but does not disclose the light shield layer is disposed on a side of the photosensitive sensor away from the base substrate. However, Du discloses different configurations of a display panel integrated with a fingerprint sensor similar to that disclosed by Puszka, As an example, Du (e.g., Fig. 21) discloses the display panel comprising a base substrate (substrate 10), wherein the photosensitive sensor (photo sensor 211) is disposed on the base substrate (substrate 10); and the light shield layer (transistor circuit layer) is disposed on a side (top side) of the photosensitive sensor (photo sensor 211) away from the base substrate (substrate 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Du to the display device of Puszka. The combination/motivation would provide an alternative design choice to integrate an optical fingerprint sensor with a display panel.

Regarding claim 8, Puszka in view of Du discloses the display panel according to claim 6, Puszka (e.g., Fig. 11) discloses wherein the display panel comprises a plurality of pixel units (pixel units Pix) disposed on the base substrate (substrate 14); each of the plurality of pixel units (pixel unit Pix) corresponds to at least one first opening (opening A) and at least one second opening (opening B); and the photosensitive sensor (photo sensor 22) corresponds to the plurality of pixel units (pixel units Pix).

Regarding claim 9, Puszka in view of Du discloses the display panel according to claim 8, Puszka (e.g., Fig. 11) discloses wherein the light shield layer is a first conductive layer (light shield layer including transistor circuits T1 and T2 and anode layer), and (light shield layer including conductive tracks 44 and anodes) that are electrically connected to each of the plurality of pixel units (pixel unit Pix including OLED element) and configured to apply electrical signals to each of the plurality of pixel units (pixel unit Pix including OLED element).

Regarding claim 18, Puszka (e.g., Fig. 11) discloses the manufacturing method of the display panel according to claim 12, further comprising: providing a base substrate (substrate 14), in which the photosensitive sensor (photo sensor 211) is formed on the base substrate (substrate 14), but does not disclose the light shield layer is formed on a side of the photosensitive sensor away from the base substrate. However, Du discloses different configurations of a display panel integrated with a fingerprint sensor similar to that disclosed by Puszka, As an example, Du (e.g., Fig. 21) discloses the display panel comprising a base substrate (substrate 10), wherein the photosensitive sensor (photo sensor 211) is disposed on the base substrate (substrate 10); and the light shield layer (transistor circuit layer) is formed on a side (top side) of the photosensitive sensor (photo sensor 211) away from the base substrate (substrate 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Du to the display device of Puszka. The combination/motivation would provide an alternative design choice to integrate an optical fingerprint sensor with a display panel.


Regarding claim 14, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the manufacturing method of the display panel according to claim 12, wherein the forming the optical processing film includes: forming an optical processing film material layer (light emitting layer) on the light shield layer (light shield layer); and forming the optical processing film (light emitting layer) in the region of the light shield layer (light shield layer) close to the second opening (opening B) and on at least a portion of a surface of the light shield layer (circuit layer T) away from the photosensitive sensor (photo sensor 22). Puszka does not disclose performing a photolithography process on the optical processing film material layer. However, Liu (Fig. 1) discloses wherein the forming the optical processing film (light emitting layer) includes: performing a photolithography process on the optical processing film material layer (Fig. 1 and [0040]; photolithography). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Liu to form the light filter layer as taught by Puszka. The combination/motivation would provide a display device integrated with an optical sensor with optical filter structures to block undesired background light and improve image quality of fingerprint.

Response to Arguments
9.	Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.


    PNG
    media_image2.png
    451
    994
    media_image2.png
    Greyscale

Annotated version of Puszka’s Fig. 11
Puszka discloses a display panel comprising a photo sensor 22 and a light shield layer. The light shielding layer includes transistor circuits T1 and T2 and anodes, which are formed of metallic material and has a high light reflectivity ([0056], [0070], and [0074]). The adjacent metal source and drain electrodes 44 form an opening A, and adjacent metal anodes form an opening B. The first opening A and the photo sensor 22 are overlapped with each other in a direction perpendicular to a surface of the display panel, so that light RR running through the first opening A is irradiated to the photo sensor 22. Puszka also discloses the display panel comprising a light emitting layer disposed in a region of the light shield layer close to the second opening B and directly disposed on at least a portion of a surface of the light shield layer away from the photo sensor 22. Since  completely overlaps with the light emitting layer in the direction perpendicular to the surface of the display panel and the orthographic projection of the fourth opening D is completely covered by an orthographic projection of the light emitting layer on the surface of the display panel, and the cathode layer is disposed on a top side of the light emitting layer away from the light shield layer.

Allowable Subject Matter
11.	Claims 10-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691